           Case 7:20-cv-01400-LSC Document 13 Filed 11/16/20 Page 1 of 7                   FILED
                                                                                  2020 Nov-16 AM 08:55
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

     LUKE EDWARDS, et al.,                )
            Plaintiffs,                   )
                                          )
      v.                                  )                7:20-cv-01400-LSC
     IRA DRAYTON PRUITT, JR.,             )
     et al.,                              )
                                          )
            Defendants.                   )

                            MEMORANDUM OF OPINION

I.     INTRODUCTION

       Pro se plaintiffs Luke Edwards (“Edwards”) and Apostolic Advancement

Association (“Apostolic”), along with represented plaintiffs Heritage Real Estate

Investment, Inc. (“Heritage”) and Alabama-Mississippi Farm, Inc. (“the Farm”)

(collectively, “Plaintiffs”) bring this action against Defendants Ira Drayton Pruitt,

Jr., William Harrison, Michael King, the Estate of Bruce Johnson, Eddie Hardaway,

Margo Bryan, Ira Drayton Pruitt, J. Stephen Smith, and Sharon Harris (collectively,

“Defendants”). Plaintiffs filed a “whistleblower complaint” under 50 U.S.C.

§ 3033(k)(5)(A). Before the Court are Plaintiffs’ Amended Complaint (doc. 2), and

Defendants’ Motions to Dismiss (docs. 4, 5, 6, & 12). For the reasons stated below,

Defendants’ motions are due to granted, and this matter is due to be dismissed.
                                     Page 1 of 7
          Case 7:20-cv-01400-LSC Document 13 Filed 11/16/20 Page 2 of 7




II.    BACKGROUND 1

       Plaintiffs filed a pro se complaint reporting an “urgent concern” under 50

U.S.C. § 3033(k)(5)(A). Plaintiffs claim that Defendants were engaged in a

continuing criminal enterprise that has “taken hundreds of acres of land” from

Plaintiffs. (Doc. 1 at 3.)

       After filing their Complaint (doc. 1), Plaintiffs filed a First Amended

Complaint (doc. 2). Without leave of the Court or permission from the opposing

parties, Plaintiffs filed a Third Amended Complaint (doc. 3) and a Fourth Amended

Complaint (doc. 10). After filing their Fourth Amended Complaint, Heritage and the

Farm obtained counsel, and are no longer appearing pro se. Defendants filed several

Motions to dismiss Plaintiffs’ complaint. (Docs. 4, 5, 6, & 12.)


III.   STANDARD OF REVIEW

       In general, a pleading must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, in

order to withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a




1       In evaluating a motion to dismiss, this Court “accept[s] the allegations in the complaint as
true and constru[es] them in the light most favorable to the plaintiff.” Lanfear v. Home Depot, Inc.,
679 F.3d 1267, 1275 (11th Cir. 2012) (quoting Ironworkers Loc. Union 68 v. AstraZeneca Pharm., LP,
634 F.3d 1352, 1359 (11th Cir. 2011)). The following facts are, therefore, taken from the allegations
contained in Plaintiff’s Second Amended Complaint, and the Court makes no ruling on their
veracity.
                                           Page 2 of 7
        Case 7:20-cv-01400-LSC Document 13 Filed 11/16/20 Page 3 of 7




complaint “must plead enough facts to state a claim to relief that is plausible on its

face.” Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1347–48 (11th Cir. 2016) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks

omitted). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Stated another

way, the factual allegations in the complaint must be sufficient to “raise a right to

relief above the speculative level.” Edwards v. Prime, Inc., 602 F.3d 1276, 1296 (11th

Cir. 2010) (quoting Rivell v. Priv. Health Care Sys., Inc., 520 F.3d 1308, 1309 (11th

Cir. 2008) (internal quotation marks omitted). A complaint that “succeeds in

identifying facts that are suggestive enough to render [the necessary elements of a

claim] plausible” will survive a motion to dismiss. Watts v. Fla. Int’l Univ., 495 F.3d

1289, 1296 (11th Cir. 2007) (quoting Twombly, 550 U.S. at 556) (internal quotation

marks omitted).

      The Court must liberally construe Plaintiffs’ Complaint because Plaintiffs

were proceeding pro se. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). However,

while a pro se plaintiff will be given greater leniency, “[t]his leniency . . . does not

require or allow courts to rewrite otherwise deficient pleading in order to sustain an




                                      Page 3 of 7
           Case 7:20-cv-01400-LSC Document 13 Filed 11/16/20 Page 4 of 7




action.” Thomas v. Pentagon Fed. Credit Union, 393 F. App’x 635, 637 (11th Cir.

2010). 2

       A district court has the authority to dismiss a claim where “the factual

contentions are . . . far-fetched or baseless.” Cofield v. Ala. Pub. Serv. Comm’n, 936

F.2d 512, 515 (11th Cir. 1991) (citing Neitzke v. Williams, 490 U.S. 319, 327 (1989)).

However, “a district court may dismiss a case for frivolity only when the legal claim

is indisputably meritless, the facts are far-fetched or baseless, or both.” Cofield, 936

F.2d at 515 (affirming the district court’s dismissal of actions which “alleged the

fantastic”); see also Hagans v. Lavine, 415 U.S. 528, 536–37 (1974) (“[F]ederal courts

are without power to entertain claims otherwise within their jurisdiction if they are

so attenuated and unsubstantial as to be absolutely devoid of merit . . . .”) (citations

and internal quotations omitted).

IV.    DISCUSSION

       As a preliminary matter, Apostolic cannot represent itself pro se as Plaintiffs

allege it is a corporation. See, e.g., Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1386 (11th

Cir. 1985) (“[A] corporation is an artificial entity that can act only through agents,

cannot appear pro se, and must be represented by counsel.”). Accordingly, Apostolic




2      “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. R. 36-2.
                                       Page 4 of 7
         Case 7:20-cv-01400-LSC Document 13 Filed 11/16/20 Page 5 of 7




is hereby dismissed from this action, as are all of Apostolic’s pending claims against

Defendants.

       The only complaint properly before the Court is pro se Plaintiff Luke

Edwards’s First Amended Complaint (doc. 2), filed when all Plaintiffs were

appearing pro se. 3 Under the Federal Rules of Civil Procedure, a plaintiff “may

amend its pleading once as a matter of course within . . . 21 days after serving it.” Fed.

R. Civ. P. 15(a)(1) (emphasis added). For all other amendments, a plaintiff “may

amend its pleading only with the opposing party’s written consent or the court’s

leave.” Id. 15(a)(2). Here, Edwards filed a First Amended Complaint as a matter of

course nine days after filing his Complaint. Edwards did not seek permission from

the Court, nor did he obtain permission from Defendants to submit further amended

pleadings. As such, the Court strikes Edwards’s Third Amended Complaint (doc. 3)

and Fourth Amended Complaint (doc. 10). Because the Amended Complaint

properly before the Court is Edwards’s First Amended Complaint (doc. 2),

Defendants Ira Drayton Pruitt, J. Stephen Smith, and Sharon Harris, who were

added as Defendants in his Fourth Amended Complaint, are hereby dismissed.




3       Even though Heritage and the Farm, both alleged corporations, are now represented by
counsel, they have taken no actions to amend their pleadings. Accordingly, the Court analyzes
Plaintiffs’ First Amended Complaint as if all Plaintiffs are still proceeding pro se.
                                        Page 5 of 7
        Case 7:20-cv-01400-LSC Document 13 Filed 11/16/20 Page 6 of 7




      Plaintiffs cannot state a claim upon which relief may be granted. Edwards

asserts that he is filing a “whistleblower complaint” under 50 U.S.C. §

3033(k)(5)(A). This statute addresses the Inspector General of the Intelligence

Community, and allows “[a]n employee of an element of the intelligence

community, an employee assigned or detailed to an element of the intelligence

community, or an employee of a contractor to the intelligence community who

intends to report to Congress a complaint or information with respect to an urgent

concern may report such complaint to the Inspector General.” 50 U.S.C. §

3033(k)(5)(A). Edwards has alleged no facts that would support such a claim, and

even assuming he could, Edwards is seeking relief from the Court and is not filing a

report with the Inspector General. Even liberally construing his First Amended

Complaint, there is no cause of action Edwards can bring under this statute.

      Furthermore, Edwards’s First Amended Complaint contains nothing more

than a list of federal statutes followed by a series of interrogatories and copies of

emails. Edwards has alleged no facts and cannot state a claim upon which relief may

be granted. Accordingly, Defendants’ Motions to Dismiss are due to be granted, and

this matter is due to be dismissed.

V.    CONCLUSION




                                      Page 6 of 7
        Case 7:20-cv-01400-LSC Document 13 Filed 11/16/20 Page 7 of 7




      For the reasons stated above, Defendants’ motions to dismiss (docs. 4, 5, 6, &

12) are due to be granted. All claims against all Defendants are hereby dismissed. An

order consistent with this opinion will be entered contemporaneously herewith.

      DONE and ORDERED on November 16, 2020.


                                              _____________________________
                                                    L. Scott Coogler
                                               United States District Judge
                                                                              202892




                                     Page 7 of 7
